Citation Nr: 0112927	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-32 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to September 2, 1999 for residuals of injury to the 
left foot and ankle.

2.  Entitlement to a current evaluation in excess of 30 
percent for residuals of injury to the left foot and ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from July 1967 to September 
1970.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Prior to September 2, 1999, the veteran's residuals of 
injury to the left foot and ankle were manifested by more 
severe symptomatology, to include pain on movement and 
palpation.  

3.  Currently, the veteran's residuals of injury to the left 
foot and ankle are evidenced by severe symptomatology, 
including pain on motion, limitations in certain activities, 
and tenderness.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
prior to September 2, 1999, for the veteran's residuals of 
injury to the left foot and ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, Diagnostic Code 
5284 (2000).  

2.  The schedular criteria for an evaluation in excess of 30 
percent from September 2, 1999, for residuals of injury to 
the left foot and ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, Diagnostic Code 
5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for residual injury of the left foot and 
ankle was granted by the RO in a November 1970 rating 
decision and assigned a 20 percent evaluation effective from 
September 3, 1970.  That decision included clinical findings 
from an injury to the left foot in 1970 when a tractor ran 
over his foot. 

VA examination in December 1977 disclosed complaints of left 
foot pain.  There were no arthritic changes of the foot at 
that time. There was a definite left-sided limp and pain on 
walking, but no gross deformity.  Limitation of motion was 
dorsiflexion at 10 degrees and plantar flexion at 30 degrees.
 
During VA examination in January 1997, the veteran complained 
of pain of the left ankle.  On examination, the examiner 
noted arthrosis of the left ankle, swelling, flexion at 66 
degrees, extension at 10 degrees, inversion at 30 degrees, 
and eversion at 10 degrees. 

VA outpatient record dated in January 1997 disclosed pain in 
the left sole of the veteran's foot, mild degree of change in 
the metatarsal phalangeal joint, and probably plantar 
fasciitis.  In a March 1997 clinical record, the examiner 
noted burning radiation in the lower left extremity since 
October 1996, and severe hyperesthesia.  The examiner also 
noted pain on walking and a "pin tingling" feeling. 

In September 1997, the veteran underwent left ankle 
arthroscopy; the post-operative diagnosis was left foot and 
ankle degenerative joint disease with synovitis.  In VA 
record dated in September 1997, the examiner noted an old 
injury involving the talar dome with posttraumatic changes; 
no acute fractures or dislocations were present.  In October 
1997, there was no evidence of edema or erythema; there was 
pain on palpation.  In a February 1998 record, the examiner 
noted pain controlled with ibuprofen.  In a September 1998 
record, the examiner noted osteoarthritis of the left ankle.  

During VA examination in November 1998, the examiner noted 
the veteran's complaints of pain in the left foot and in the 
arch, which had been ongoing for one year and a half.  The 
veteran reported physical therapy treatment and medication, 
but the examiner noted little improvement.  On walking 15 to 
20 minutes, the veteran reported flare-ups of pain, which 
improved with rest.  The veteran used a cane, but was able to 
walk without it as well.  The leg lengths were the same.  
Limited function was noted on standing and walking, and the 
veteran had an antalgic gait.  There was no erythema, warmth, 
swelling, effusion, or drainage.  

There was tenderness to palpation on the third metatarsal 
phalangeal joint; midtarsal squeeze tenderness; tenderness to 
palpation; tenderness on range of motion with complete range 
of motion; tenderness on dorsiflexion, plantar flexion, 
inversion, and eversion.  Range of motion of the left ankle 
revealed dorsiflexion active at 20 degrees and active plantar 
flexion at 45 degrees with pain on range of motion and no 
constitutional signs of arthritis.  On left foot x-ray, no 
abnormality was appreciated.  The diagnosis was residual of 
injury to the left foot and ankle.  The examiner noted that 
the veteran was limited in his daily activities due to pain 
on walking and standing.  

In March 1999 VA records, the examiner noted deep ankle joint 
pain exacerbated with activity and motion of the joint.  With 
an intraarticular Marcaine injection, the veteran experienced 
100 percent pain relief.  On range of motion, the veteran 
reported pain on dorsiflexion and plantar flexion; there was 
no pain in the medial and lateral gutter on palpation or 
posterior ankle pain.  VA examiner's statement dated in April 
1999 discloses prior ankle surgery; the examiner noted that 
the veteran was ambulating well.  The examiner anticipated 
that the veteran would return to work.  

In a June 1999 record, the examiner noted pain at five on a 
scale of one to ten, and pain on ambulation.  Also, the 
examiner noted pain on palpation. 

In a September 2, 1999 record, the veteran had significant 
edema around the ankle and midfoot with decreased range of 
motion.  Also noted is severe pain on eversion and inversion 
of the left subtalar joint.  Very minimal pain was evident 
with palpation of calcaneal cubed joint of the left foot.  
Osteoarthritis of that joint and the subtalar joint was 
noted; only 50 percent of the pain associated with the left 
ankle subsided with treatment.  A statement by VA examiner in 
September 1999 discloses severe traumatic arthritis in the 
left ankle that required surgical arthrodesis.  

VA progress notes dated in September 1999 revealed 50 percent 
improvement in left ankle pain after the 1999 arthroscopy; 
however, pain persisted.  The examiner noted severe pain on 
range of motion - dorsiflexion, plantar flexion, eversion, 
and inversion, and mild pain with palpation of calcaneal 
cuboid joint.  Post traumatic changes of the calcaneum and 
talus with osteoarthritis and a bony projection along the 
anterior-inferior aspect of the talus as also noted.  
Diagnostic injections were performed on the left foot that 
relieved some pain, but pain on range of motion persisted.  
Diagnostic injections performed on the left ankle relieved 
pain at ankle joint on range of motion.  Overall, the 
examiner noted full mild painful range of motion to the left 
ankle, mild pain on palpation to left lateral and anterior 
ankle directly over the healing scars.  

In other VA records dated in September 1999, the veteran 
complained that his lifestyle had been affected by pain and 
stiffness in the left ankle and foot.  On examination, the 
examiner noted that the left ankle was painful to range of 
motion with guarding; ankle range of motion was 5 degrees on 
dorsiflexion plantarflexed from perpendicular.  There was 
significant edema around the ankle and midfoot. 

During VA examination conducted in July 2000, the veteran 
stated that the pain in his left ankle and foot had increased 
over the last three years.  He had undergone an arthroscopy 
and wore a short-leg brace with fixed ankle motion.  Also, 
the veteran reported swelling occasionally with prolonged 
walking, and numbness and tingling.  Due to pain, the veteran 
maintained that he had limitation of motion, but was able to 
walk one and one-half blocks before he had to stop and rest.  

On examination, the examiner noted that the veteran was able 
to stand without support, but favored the left leg.  He was 
able to take a few steps, but had an obvious antalgic gait on 
the left side.  He generally walked with a cane whenever he 
had to take more than a few steps.  Range of motion of the 
left ankle was: on plantar flexion 30 degrees; 40 degrees was 
noted as normal.  On dorsal extension, 5 degrees and 20 
degrees was noted as normal.  On inversion, 15 degrees and 30 
degrees was normal; and, on eversion, 10 degrees whereas 20 
degrees was noted as normal.  There was slight tenderness to 
palpation, but the tenderness was not localized to any 
specific point. 

The examiner further noted limitation of motion in the left 
ankle and hind foot due to pain as the major functional 
impact.  There was no limitation due to incoordination, 
weakness, muscle fatigue, lack of endurance or other factor.  
The examiner also noted that there seemed to be a firm 
endpoint to the limitation of motion, indicating some 
anatomic changes in the ankle and subtalar areas, which also 
lead to some limitation of motion.  Strength was intact.  On 
x-ray studies of the left ankle and foot, the examiner noted 
good maintenance of the cartilage space in the ankle with no 
evidence of deformity.  The diagnosis was synovitis and early 
degenerative changes of the left ankle and hind foot.  The 
examiner noted gradual degenerative changes and chronic 
venous insufficiency, related to a past ulcer in the area of 
the left foot.   

The examiner noted that the veteran had to wear an orthosis, 
which provided him a fixed ankle, to reduce the pain 
resulting from walking.  The examiner noted that the veteran 
needed to continue using the brace.  The veteran was limited 
to standing and walking to about 30 to 45 minutes at a time.  
He would be able to stand for no more than two hours in an 
eight-hour workday.  Also, residuals of the left foot injury 
limited the veteran from repetitive use of the foot.  The 
veteran also reported that he was not able to do such 
activities as take out the trash, walk prolonged distances, 
push a lawnmower, do gardening, or engage in shopping.  He 
was able to drive a car and climb stairs.  

II. Pertinent Law and Regulations 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Under 38 C.F.R. § 4.10 (2000), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability are also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2000); cf. DeLuca v. Brown, 8 Vet. App. 202.

For moderate symptomatology, disability of the foot and ankle 
merits an evaluation of 10 percent; for moderately severe 
symptomatology, the appropriate evaluation is 20 percent; and 
for severe disability, the evaluation, which is the maximum 
allowable under this diagnostic code, is 30 percent.  With 
actual loss of use of the foot, the rating is 40 percent.  
38 C.F.R. § 4.71, Diagnostic Code 5284 (2000).  

Limited motion of the ankle is rated under 38 C.F.R. Part 4, 
§ 4.71(a), Diagnostic Code 5271 (2000).  Diagnostic Code 5271 
provides for an evaluation of ten percent for moderate 
limitation and an evaluation of 20 percent for marked 
limitation.  

Synovitis is evaluated under 38 C.F.R. § 4.71, Diagnostic 
Code 5020 (2000) and provides that disabilities under this 
diagnostic code are rated based on limitation of motion of 
the affected parts, as arthritis, degenerative.  

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

III. Analysis

Entitlement to an evaluation in excess of 20 percent prior to 
September 2, 1999

This veteran asserts that over the last several years, pain 
and limitation of motion associated with his left foot and 
ankle have increased, and this contention is supported by the 
medical data.  In the VA record dated in June 1999, the 
examiner noted pain at five on a scale of one to ten, both on 
ambulation and on palpation.  In March 1999 VA records, the 
examiner noted the veteran's complaints of deep ankle joint 
pain and pain on dorsiflexion and plantar flexion that was 
aggravated by activity and motion of the joint.  During VA 
examination in November 1998, the veteran complained of 
continual pain and limitation in his activities due to pain 
when walking and standing.  At that time, the examiner 
reported tenderness on many movements, flare-ups of pain, and 
little improvement with medication and physical therapy.  
Further, the veteran has been diagnosed with degenerative 
changes of the left foot and ankle, and the medical evidence 
of record supports periods of inflammation, redness, 
swelling, and tingling sensations.  While the record does not 
display signs of unremitting severity during the earlier 
period involved in this appeal, it does seem to show an 
increasing frequency and intensity of foot pathology.

Entitlement to an evaluation in excess of 30 percent after 
September 2, 1999

At the outset, the Board notes that the veteran's left foot 
and ankle disability is evaluated at 30 percent, which 
represents the maximum rating for that disability under the 
pertinent VA rating schedule and criteria.  The only possible 
increase to a 40 percent rating arises where the clinical 
data support loss of the use of the foot in question.  As 
there are no medical data to substantiate the loss of use of 
the veteran's left foot, a 40 percent rating is not warranted 
under these factual circumstances.

Specifically, in view of clinical findings noted during the 
July 2000 VA examination wherein the examiner noted the 
veteran's complaints of limitation of motion of the left foot 
and ankle, but indicated that the veteran was able to walk 
some distance and stand without support.  Further, there was 
only slight tenderness, no crepitus on movement of the left 
ankle, toe movement was present, and there was normal 
temperature and moisture levels about the affected area.  
Although there clearly was some limitation of motion, there 
was no such limitation due to incoordination, weakness, 
muscle fatigue, lack of endurance or any other factor.  
Additionally, x-ray studies confirmed good maintenance of the 
cartilage space in the ankle and no deformity was evident.  
Some degenerative changes were noted and the veteran did show 
some limitation on repetitive use of the foot.  However, in 
spite of some limitations as noted above, the veteran was 
able to walk, stand, climb stairs, and drive a car.  Thus, 
such findings do not reveal the loss of the use of the left 
foot, and as such, do not support a 40 percent evaluation.  

The Board notes that in rendering its current decision on 
this matter, it has considered the provisions under 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and has determined that 
the evidence does not support impairment greater than that 
which is compensated under the pertinent rating criteria.  
38 C.F.R. § 4.71, Diagnostic Code 5284.  Moreover, pursuant 
to 38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5271, the 
veteran's left foot and ankle impairment already is rated at 
a level higher than  provided under that rating code.  An 
extraschedular evaluation is not in order in the absence of 
evidence tending to show that the left foot disorder presents 
an unusual or exceptional disability picture.

As for the clinical findings of record that point to a 
diagnosis of synovitis, as noted herein, Diagnostic Code 5020 
requires that the affected part(s) be rated as degenerative 
arthritis according to limitation of motion.  Under 
Diagnostic Code 5003, arthritis, degenerative, where the 
limitation of motion of the specific joint is not 
compensable, this code provides for a compensable rating for 
limitation of motion confirmed by x-day findings.  However, 
in light of the current 30 percent rating for the veteran's 
impairment of the left foot and ankle, this particular 
diagnostic code does not provide for a greater rating, and as 
such, does not apply.   

The veteran's disability has been the subject of extensive 
medical evaluation and treatment, the reports of which are 
contained in the claims folder.  He has been notified of the 
regulatory criteria for increased evaluations and has been 
given opportunity to offer argument and present evidence.  
Under such circumstances, further action pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,  
114 Stat. 2096 (2000) is not required.   



ORDER

Entitlement to an evaluation of 30 percent prior to September 
2, 1999, for residuals of an injury to the left foot and 
ankle is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 30 percent from 
September 2, 1999, for residuals of an injury to the left 
foot and ankle is denied.  



		
	John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

 

